DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brancaleone US 3678445.  Regarding claim 1, Brancaleone discloses an arrangement of components (14 and the shell of receptacle 32) for transferring electric current from a current-feeding component to a current-discharging component, comprising:
a first component 14, which is the component feeding current to the arrangement or is the component discharging current from the arrangement, wherein the first component comprises a first metallic material (col. 1, lines 60-63) and, on at least one surface (the surface 
and a second component (the shell of receptacle 32), which is in immediate contact with the at least one lamella of the first component.
Regarding the product by process limitations that the lamella are “machined out of the first metallic material at said surface, wherein the at least one lamella is machined out of the first metallic material at the surface of the first component,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   The process limitations regarding the lamella being “machined” do not patentably distinguish the claimed product from the Brancaleone disclosure which does not specify that the lamella are made by “machining.” 

    PNG
    media_image1.png
    1478
    1140
    media_image1.png
    Greyscale

Per claim 2, in the arrangement consisting of the first component 14 and the shell of receptacle 32 being the second component, only the first component and the second component are situated in the current path of the arrangement.

Per claim 5, the at least one lamella extends obliquely at an angles of less than 80° to the surface of the first component in the rest position (see figure 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brancaleone.  Brancaleone does not specify the angle of extension.  See e.g. figure 3.  It would have been obvious to vary the angle of extension as a matter on engineering design choice, including selection of an angle from 40° to 70° to the surface of the first component in the rest position.  The selection of the angle would have been a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the angle would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. US 9401570 (“Phillips”). 
Regarding claim 1, Phillips discloses an arrangement of components (134 and 102) for transferring electric current from a current-feeding component to a current-discharging component, comprising:

and a second component (102), which is in immediate contact with the at least one lamella of the first component.
Regarding the product by process limitations that the lamella are “machined out of the first metallic material at said surface, wherein the at least one lamella is machined out of the first metallic material at the surface of the first component,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   The process limitations regarding the lamella being “machined” do not patentably distinguish the claimed product from the Phillips disclosure which does not specify that the lamella are made by “machining.” 

    PNG
    media_image2.png
    1424
    1100
    media_image2.png
    Greyscale


Per claim 7, the at least one lamella has a convex contour (at 186) between the connecting region and the free end of the lamella on its side facing away from the first component. 
Per claim 8, the at least one lamella is divided into a plurality of segments (labeled SG1 and SG2 above) starting from its free end.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips.   
Per claim 6, the at least one lamella extends obliquely at an angle of from 40° to 70° to the surface of the first component in the rest position.  See e.g., figures 4, 5, and 6.  To the extent that the angle is not particularly specified, it would have been obvious to vary the angle of extension as a matter on engineering design choice, including selection of an angle from 40° to 70° to the surface of the first component in the rest position.  The selection of the angle would have been a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).       Variations in the angle would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Do et al. US 2020/0227850 (“Do”).

a first component 1502, which is the component feeding current to the arrangement or is the component discharging current from the arrangement, wherein the first component comprises a first metallic material (paragraph 0117) and, on at least one surface (labeled s1 in annotated figure 15b below), has at least one spring lamella (labeled SL below) composed of the first metallic material that is connected monolithically to the first component in a connecting region (labeled CR below) and, starting from the connecting region , extends as far as a free end (labeled FE below), and when deflected out of its rest position in a direction toward the surface of the first component, it exerts a spring force directed away from the surface of the component, 
and a second component (206), which is in immediate contact with the at least one lamella of the first component.
Regarding the product by process limitations that the lamella are “machined out of the first metallic material at said surface, wherein the at least one lamella is machined out of the first metallic material at the surface of the first component,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   The 

    PNG
    media_image3.png
    1372
    1060
    media_image3.png
    Greyscale

Per claim 9, the first component is composed at least partially of a metallic composite material (paragraph 0117) which comprises the first metallic material (phosphor bronze) and a second metallic material (gold) wherein the second metallic material has a higher electric conductivity than the first metallic material.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalov US 10103468.   
Regarding claim 1, Kovalov discloses an arrangement of components for transferring electric current from a current-feeding component to a current-discharging component, comprising:
a first component 10, which is the component feeding current to the arrangement or is the component discharging current from the arrangement, wherein the first component comprises a first metallic material (col. 4, lines 27-30) and, on at least one surface (22), has at least one spring lamella (30) composed of the first metallic material that is connected monolithically to the first component in a connecting region and, starting from the connecting region, extends as far as a free end, and when deflected out of its rest position in a direction toward the surface of the first component (col. 6, lines 35-50), it exerts (inherently) a spring force directed away from the surface of the component, 

Regarding the product by process limitations that the lamella are “machined out of the first metallic material at said surface, wherein the at least one lamella is machined out of the first metallic material at the surface of the first component,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   The process limitations regarding the lamella being “machined” do not patentably distinguish the claimed product from the Kovalov disclosure which does not specify that the lamella are made by “machining.” 
Per claim 10, the first component has an electrically insulating layer 60, which is at least partly removed (col. 5, lines 1-10) n the side of the lamella which faces away from the surface of the first component. 

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. US 2946039 (“Grunwald”) in view of Kovalov.  Regarding claim 1, Grunwald discloses an arrangement of components for (i.e., capable of) transferring electric current from a current-feeding component to a current-discharging component, comprising:

and a second component (21), which is in immediate contact with the at least one lamella of the first component.
Regarding the product by process limitations that the lamella are “machined out of the first metallic material at said surface, wherein the at least one lamella is machined out of the first metallic material at the surface of the first component,” the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).  “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   The process limitations regarding the lamella being “machined” do not patentably distinguish the claimed product from the Grunwald disclosure which does not specify that the lamella are made by “machining.” 


    PNG
    media_image4.png
    1488
    1150
    media_image4.png
    Greyscale

Regarding claim 11, the second component (21) is implicitly composed at least partially of a metallic material and in that, on at least one surface (labeled S2 above), it has at least one spring lamella 26 composed of the metallic material, connected monolithically to the second component in a connecting region and, starting from the connecting region, extends as far as a free end, and the at least one lamella of the second is component is in contact with the at least one lamella of the first component.
The process limitations regarding the lamella being “machined” do not patentably distinguish the claimed product from the Grunwald disclosure which does not specify that the lamella are made by “machining.” 
As set out regarding claim 1, it would have been obvious that the Grumwald components be made of conductive resilient metal.
Per claim 12, the at least one lamella of the first component is in contact with the at least one lamella of the second component in such a way that the first component remains . 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833